JOSEPH, J.,
dissenting.
I dissent because the majority is wrong in several respects.
1. The "threshhold question” is, indeed, "whether these police observations constitute searches within the confines of the Fourth Amendment.” The surveillance from the storage room produced no evidence, so it is irrelevant. What the officer saw from the adjacent stall or from in front of the defendant’s place (and from in front of the defendant for that matter) *837was no more the product of a search than the act of an officer looking through the window of a car parked on a public street.
At the heart of the rationale of Katz v. United States, 389 US 347, 88 S Ct 507, 19 L Ed 2d 576 (1967), is the idea that what the Fourth Amendment protects is the right of people to keep from the public that which they seek to preserve as private. It is impossible for me, on these facts, to believe that this defendant sought to preserve himself or his acts from "public” view.
3. After quoting Justice Harlan’s language, concurring in Katz, the majority ignores what he said: "***[F]irst that a person have exhibited an actual (subjective) expectation of privacy, etc.” Whatever defendant was exhibiting, it was not an expectation of privacy.
4. Once we acknowledge that the observation from the storeroom is irrelevant, the quotation from Professor LaFave loses most of its legal and ethical force. It seems inescapable to me that the officer saw defendant’s conduct from places he had a right to be and to look, regardless of his motivation or previous conduct.
5. The opinion suggests that we should consider the fact that this officer had historically observed many other people from his hiding place. Whether or not that was true, and whatever may be the value judgment we might make about that, it is not legally of any force that I can understand.
6. People v. Triggs, 8 Cal 3d 884, 106 Cal Rptr 408, 506 P2d 232 (1973), and the prior decisions on which it is based, are mighty weak authorities in this case. The issue there was the admissibility of testimony by an officer about what he saw from a secret hiding place, and the court made the point repeatedly that it was not considering a "plain view” situation. The defendant here moved to suppress all testimony by the officers involved. No other issue has been presented to us.
*8387. Finally, I do not accept the analysis in footnote 5 about "inevitable discovery,” although I would agree that it could really be the toughest and most important issue in the case, especially given the strictures of ORS 133.683 (which the defendant does not cite). Even if we were to grant that the peeking from the adjoining stall was an unlawful violation of defendant’s constitutionally protected expectation of privacy (which I do not grant), I would not in this case hold that defendant’s activity in plain, public and intended view was subjected to a "search.”
I would affirm.
Schwab, C.J., and Warden, J., join in this dissent.